By the cpurt.

We have no doubt that the record may be remitted to the court of common pleas with directions to enter judgment upon the verdict, or grant a new trial as justice may seem to them to require. 1 Caine’s Rep. 586 ; 5 Cowen, 669 ; 3 Brod. & B. 297, Clement v. Lewis; 16 Johns. 89, Marquand v. Webb.
But it is not a matter of course thus to remit the record. If it shall be shown that there were legal grounds, which might probably induce the court below to grant a new trial, we may send the record back, but otherwise, judgment must be rendered upon the verdict here